Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment to the claims was given in an interview with John Temple Keller on February 24, 2022

The application has been amended as follows: 


In claim 1 line 12 please insert “of a plurality of boots” such that the line reads “wherein, during each particular boot of a plurality of boots of the information handling system, the failure”.
In claim 1 line 13 please insert “only” such that the line reads “testing is carried out on only a particular subset of the memory, and wherein the respective”.
In claim 1 line 14 please replace “a plurality of boots” with “the plurality of boots” such that the line reads “portions of the memory are selected such that, over the plurality of boots of the information”.
insert “of a plurality of boots” such that the line reads “wherein, during each particular boot of a plurality of boots of the information handling system, the failure”.
In claim 9 line 11 please insert “only” such that the line reads “testing is carried out on only a particular subset of the memory, and wherein the respective”.
In claim 9 line 12 please replace “a plurality of boots” with “the plurality of boots” such that the line reads “portions of the memory are selected such that, over the plurality of boots of the information”.

In claim 13 line 12 please insert “of a plurality of boots” such that the line reads “wherein, during each particular boot of a plurality of boots of the information handling system, the failure”.
In claim 13 line 13 please insert “only” such that the line reads “testing is carried out on only a particular subset of the memory, and wherein the respective”.
In claim 13 line 14 please replace “a plurality of boots” with “the plurality of boots” such that the line reads “portions of the memory are selected such that, over the plurality of boots of the information”.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Within each claim as a whole the examiner deems the novel limitation to be that on each boot, failure testing is carried out on only a subset of the memory.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chakraborty teaches utilizing a GPU to perform embedded memory testing.  Cool teaches a BIOS booting routine utilizing multiple processor cores to perform memory testing.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571)272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:30PM (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JS



/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114